NUMBER 13-21-00394-CV

                        COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                 CORPUS CHRISTI – EDINBURG


ATIYA DHALA, M.D.,                                                Appellant,

                                        v.

ELIAZAR COSTILLA, INDIVIDUALLY
AND AS THE REPRESENTATIVE OF
THE ESTATE OF KRISTY RENEE
COSTILLA, DECEASED, AND AS NEXT
FRIEND OF A.J.C. AND C.K.C, MINORS,
MELINDA RODRIGUEZ LEAL, AND
CAMILO TREVINO,                                                   Appellees.


               On appeal from the 197th District Court
                    of Cameron County, Texas.


                     MEMORANDUM OPINION
            Before Justices Hinojosa, Tijerina, and Silva
             Memorandum Opinion by Justice Tijerina

    This matter is before the Court on appellant’s unopposed motion to dismiss.
Appellant appealed the trial court’s October 21, 2021 order denying her motion to dismiss.

       On December 14, 2021, the trial court subsequently granted appellant’s motion to

dismiss and dismissed appellees’ claims against appellant thereby granting the relief she

seeks in this appeal. Appellant’s appeal is therefore moot. Thus, appellant’s issue

complaining of the trial court’s failure to dismiss has been remedied, and we conclude

that this appeal is therefore moot. See Flamingo Permian Oil & Gas, L.L.C. v. Star Expl.,

L.L.C., 569 S.W.3d 329, 331 (Tex. App.—El Paso 2019, no pet.) (dismissing an appeal

as moot when the three complained-of appellate issues were remedied by the trial court’s

issuance of a subsequent order executed while the appeal was pending); State v. Garza,

774 S.W.2d 724, 727 (Tex. App.—Corpus Christi–Edinburg 1989, pet. ref’d) (“It is

axiomatic that a cause becomes moot when the appellate court’s judgment cannot have

any practical legal effect upon a controversy.”).

       We dismiss the appeal as moot.

                                                                     JAIME TIJERINA
                                                                     Justice


Delivered and filed on the
6th day of January, 2022.




                                             2